Case 7:19-mj-01174 Document 1 Filed on 05/22/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

 

 

United States District Court

UNITED STATES OF AMERICA Southern District Of Texas
V. a FILED CRIMINAL COMPLAINT
Franklin Abraham Sorto-Membreno MAY 2 2 2019

, CaseNumber: M-19-1174-M
David J. Bradley, Clerk
ee enn

IAE YOB: 1996
EL SALVADOR
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about May 20, 2019 in Hidalgo County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to El Salvador in pursuance of law, and
thereafter was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into.the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a Border Patrol Agent_ and that this complaint is based on the
following facts: ,

Franklin Abraham Sorto-Membreno was encountered by Border Patrol Agents near Mission, Texas on May 20, 2019. The
investigating agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to
have illegally entered the United States on May 20, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on March 20, 2019 through Phoenix, Arizona. Prior to Deportation/Exclusion the

__ Defendant was instructed not to return to the United States without permission from the U.S, Attorney General and/or the Secretary of
Homeland Security.

Approved Ry PUSA 3. DIPIAZZA slzzlia @ Pokaan

AB: Prony

 

 

 

 

 

 

 

 

 

 

 

Continued on the attached sheet and made a part of this complaint: [_|ves X Ng
Sworn to before me and subscribed in my presence, - Signature of Complainan
May 22, 2019 Nicolas L. Burgos _ 7 Border Patrol Agent
J Scott Hacker , U.S. Magistrate Judge a /
Name and Title of Judicial Officer . Signat of Judjcial Officer

    
